DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation


The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an obtaining unit configured to obtain”, “a coordinate determining unit configured to determine”, “a trajectory generating unit configured to generate”, and “a control unit configured to control” in claim 8.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the term “a target step”, within the confines of this application, could interpreted to reference either the actual step the robot is taking, or the physical stair step that the robot is intended to climb. 
Claims 8 and 9 use similar language to claim 1 and are similarly rejected. Claims 2-7 and 10-15 are also rejected by virtue of their dependency on rejected claims 1 and 9, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 6-9, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Takenaka (US 20040044440), hereafter referred to as Takenaka, in view of Whitman (US 20200324412), hereafter referred to as Whitman.
Regarding claim 1, Takenaka teaches a computer-implemented motion control method for a robot having feet (Fig. 5, robot having feet), comprising executing on a processor steps of:
	Determining at least two time-displacement coordinates and a velocity vector corresponding to each time-displacement coordinate (Fig. 20, S400, determination of initial body position and velocity [X0, V0]),
	Generating a motion trajectory by fitting the at least two time-displacement coordinates and the corresponding velocity vectors (0108, trajectory expressed with respect to the coordinate of x, y, and z and passing times of the pattern), and
	Controlling the feet of the robot to move based on the motion trajectory (Fig. 4, Element 1, feet of robot moved to desired Zero Moment Point [ZMP] position)
However, Takenaka fails to disclose the step of obtaining one or more geometric parameters of a target step, wherein the geometric parameters comprise a step width and a step height of the target step. 	Whitman, however, does disclose the step of obtaining one or more geometric parameters of a target step, wherein the geometric parameters comprise a step width and a step height of the target step (0071, sensor data includes stair depth, height).
Takenaka and Whitman are analogous because they are in the same field of endeavor, bipedal robot control. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the obtaining of geometric parameters of Whitman in order to provide a means of sensing stairs ahead of the robot. The motivation to combine is to allow the robot to maneuver in such a way as to avoid striking the stairs.
Claim 8 and is similar in scope to claim 1 and is similarly rejected.

	A memory (Fig. 3, ROM 64, RAM 54);
	A processor (Fig. 3, 1st and 2nd Arithmetic Unit); and
One or more computer programs stored in the memory and executable on the processor, wherein the one or more computer programs comprise:
Instructions for determining at least two time-displacement coordinates and a velocity vector corresponding to each time-displacement coordinates based on the geometric parameters (Fig. 20, S400, determination of initial body position and velocity [X0, V0]),
	Instructions for generating a motion trajectory by fitting the at least two time-displacement coordinates and the corresponding velocity vectors (0108, trajectory expressed with respect to the coordinate of x, y, and z and passing times of the pattern), and
	Instructions for controlling the feet of the robot to move based on the motion trajectory (Fig. 4, Element 1, feet of robot moved to desired Zero Moment Point [ZMP] position)
However, Takenaka fails to disclose the robot having feet having a visual sensor, or instructions for obtaining, through the visual sensor, one or more geometric parameters of a target step, wherein the geometric parameters comprise a step width and a step height of the target step.
Whitman, however, does disclose the robot having feet having a visual sensor (0037, sensors may include vision/image sensors; and
Instructions for obtaining, through the visual sensor, one or more geometric parameters of a target step, wherein the geometric parameters comprise a step width and a step height of the target step (0037, sensors may include vision/image sensors, 0071, sensor data includes stair depth, height).
Takenaka and Whitman are analogous because they are in the same field of endeavor, bipedal robot control. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the obtaining of geometric parameters of Whitman in order to provide a means of sensing stairs ahead of the robot. The motivation to combine is to allow the robot to maneuver in such a way as to avoid striking the stairs.


	Detecting in real time whether there is a step in a forward direction of the robot (0005, method includes detecting target step location); and
	Using the step as the target step in response to there being the step in the forward direction of the robot, and measuring the geometric parameters of the target step (0071, sensor data includes stair depth and height). 
Takenaka and Whitman are analogous because they are in the same field of endeavor, bipedal robot control. It would have been obvious to a person having ordinary skill in the art at the effective filing date of the present invention to have included the sensing of geometric parameters of Whitman in order to provide a means of determining that there are stairs ahead of the robot. The motivation to combine is to allow the robot to determine if the object ahead is traversable.
Claim 14 is similar in scope to claim 6 and is similarly rejected.

	Regarding claim 7, the combination of Takenaka and Whitman teaches the method of claim 6, and Whitman further teaches wherein the step of detecting in real time whether or not there is the step in the forward direction of the robot comprises:
	Obtaining a shape feature of an object in the forward direction of the robot (0071, sensor collects point cloud pattern);
	Comparing the shape feature with a preset step shape diagram (0071, determination whether the point cloud pattern resembles a pitch of a stair structure);
	Determining there being a step in front of the robot, in response to the shape feature matching the stem shape diagram (0071, stair tracker identifies terrain as stairs); and
	Determining there being no step in front of the robot, in response to the shape feature not matching the step shape diagram (0071, when the structural assumptions for stairs fit the sensor data, the stair tracker identifies the terrain corresponding to the sensor data as stairs. The opposite would also be true, i.e. if the structural assumptions for stairs do not fit the sensor data, the stair tracker would not identify the terrain corresponding to the sensor data as stairs).

Claim 15 is similar in scope to claim 7 and is similarly rejected.

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Takenaka in view of Whitman as applied to claim 1 above, and further in view of Watabe (US 20130178983), hereafter referred to as Watabe.
Regarding claim 2, the combination of Takenaka and Whitman teaches the method of claim 1, and Takenaka further teaches wherein the motion trajectory comprises a foot lifting trajectory segment, a back swing trajectory segment, an advancing trajectory segment, and a foot falling trajectory segment (0110, “The foot trajectory parameters comprise initial free leg [foot lifting] position and posture, terminal free leg [foot landing] position and posture, and durations of the two-leg supporting period and the one-leg supporting period.”) and a starting point of the back swing trajectory segment is a turning-out point of the foot lifting trajectory segment, an end point of the back swing trajectory segment and a turning-in point of the advancing trajectory segment are connected by a smooth curve, and a turning-out point of the advancing trajectory segment are connected by a smooth curve, and a turning out point of the advancing trajectory segment and a turning-in point of the foot falling trajectory segment are connected by another smooth curve (Figs. 8 and 13, horizontal trajectories based on forward foot position.).
However, the combination of Takenaka and Whitman fails to teach wherein the foot lifting trajectory segment is perpendicular to the advancing trajectory segment, the foot lifting trajectory segment is parallel to the foot falling trajectory segment, the end point is located on a same straight line as the foot falling trajectory segment, the end point is located on a same straight line as the foot lifting trajectory segment, and an included angle between a tangent direction of the end point and a forward direction of the robot is an acute angle. 
Watabe, however, does teach wherein the foot lifting trajectory segment is perpendicular to the advancing trajectory segment, the foot lifting trajectory segment is parallel to the foot falling trajectory segment, the end point is located on a same straight line as the foot falling trajectory segment, the end point is located on a same straight 
Takenaka, Whitman, and Watabe are all analogous art because they are in the same field of endeavor, bipedal robot control. While the above reference does not explicitly teach the foot lifting trajectory segment being perpendicular to the advancing trajectory segment or the foot lifting trajectory segment being parallel to the foot falling trajectory segment, it would have been obvious to a person having ordinary skill in the art that the diagonal segments of Fig. 14a (line connecting element Qs to Q4, line connecting element Q5 to Qe) could reasonably be decomposed into being entirely vertical and horizontal. The motivation to combine is to provide the bipedal robot instructions on how to move its feet in order to traverse stairs.
Claim 10 is similar to claim 2 and is similarly rejected.

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Takenaka in view of Whitman as applied to claim 1 above, and further in view of Jeon (Kweon Soo Jeon, Ohung Kwon and Jong Hyeon Park, "Optimal trajectory generation for a biped robot walking a staircase based on genetic algorithms"), hereafter referred to as Jeon.
Regarding claim 3, the combination of Takenaka and Whitman teaches the method of claim 1, and Takenaka further teaches wherein the step of determining the at least two time-displacement coordinates and the velocity vector corresponding to each time-displacement coordinate (0111, parameters determining initial body position [displacement] and velocity) comprises:
Creating a first rectangular coordinate system by taking time as a horizontal axis and a displacement in a forward direction of the robot as a vertical axis (0108, trajectory with time as the x-axis and displacement on the y-axis); 
Creating a first rectangular coordinate system by taking time as a horizontal axis and the displacement of the robot in a vertical direction as a vertical axis (0108, trajectory with time as the x-axis and displacement on the y-axis); and

Determining five forward key points on the first rectangular coordinate system and forward velocity vectors each corresponding to the five forward key points, respectively, based on preset forward constraint conditions, wherein the coordinate of the five forward key points are respectively                         
                            
                                
                                    P
                                
                                
                                    1
                                
                            
                            
                                
                                    0
                                    ,
                                     
                                    
                                        
                                            x
                                        
                                        
                                            0
                                        
                                    
                                
                            
                            ,
                             
                             
                            
                                
                                    P
                                
                                
                                    2
                                
                            
                            
                                
                                    
                                        
                                            t
                                        
                                        
                                            1
                                        
                                    
                                    ,
                                     
                                    
                                        
                                            x
                                        
                                        
                                            1
                                        
                                    
                                
                            
                            ,
                             
                             
                            
                                
                                    P
                                
                                
                                    3
                                
                            
                            
                                
                                    
                                        
                                            t
                                        
                                        
                                            2
                                        
                                    
                                    ,
                                     
                                    
                                        
                                            x
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            ,
                             
                             
                            
                                
                                    P
                                
                                
                                    4
                                
                            
                            
                                
                                    
                                        
                                            t
                                        
                                        
                                            5
                                        
                                    
                                    ,
                                     
                                    
                                        
                                            x
                                        
                                        
                                            5
                                        
                                    
                                
                            
                            ,
                             
                             
                            
                                
                                    P
                                
                                
                                    5
                                
                            
                            
                                
                                    T
                                    ,
                                     
                                    
                                        
                                            x
                                        
                                        
                                            T
                                        
                                    
                                
                            
                            ,
                             
                        
                    the forward velocity vectors corresponding to the five forward key points                         
                            
                                
                                    P
                                
                                
                                    1
                                
                            
                            ,
                             
                            
                                
                                    P
                                
                                
                                    2
                                
                            
                            ,
                             
                            
                                
                                    P
                                
                                
                                    3
                                
                            
                            ,
                             
                            
                                
                                    P
                                
                                
                                    4
                                
                            
                            ,
                             
                             
                            a
                            n
                            d
                             
                            
                                
                                    P
                                
                                
                                    5
                                
                            
                             
                        
                    are                         
                            
                                
                                    v
                                
                                
                                    x
                                    0
                                
                            
                        
                    ,                         
                            
                                
                                    v
                                
                                
                                    x
                                    1
                                
                            
                        
                    ,                         
                            
                                
                                    v
                                
                                
                                    x
                                    2
                                
                            
                        
                    ,                         
                            
                                
                                    v
                                
                                
                                    x
                                    5
                                
                            
                        
                    ,                         
                            
                                
                                    v
                                
                                
                                    x
                                    T
                                
                            
                        
                    , respectively, and the forward constraint conditions are                         
                            
                                
                                    x
                                
                                
                                    0
                                
                            
                            =
                            
                                
                                    x
                                
                                
                                    1
                                
                            
                            =
                            
                                
                                    x
                                
                                
                                    2
                                
                            
                            =
                            0
                        
                    , and                         
                            
                                
                                    x
                                
                                
                                    5
                                
                            
                            =
                            
                                
                                    x
                                
                                
                                    T
                                
                            
                            =
                            
                                
                                    x
                                
                                
                                    m
                                
                            
                        
                    , where                         
                            
                                
                                    x
                                
                                
                                    m
                                
                            
                        
                     is the maximum forward displacement determined based on the step width,                         
                            
                                
                                    v
                                
                                
                                    x
                                    0
                                
                            
                            =
                             
                            
                                
                                    v
                                
                                
                                    x
                                    1
                                
                            
                            =
                             
                            
                                
                                    v
                                
                                
                                    x
                                    5
                                
                            
                            =
                             
                            
                                
                                    v
                                
                                
                                    x
                                    T
                                
                            
                            =
                             
                             
                            0
                        
                      , and                         
                             
                            
                                
                                    v
                                
                                
                                    x
                                    2
                                
                            
                        
                     is larger than 0.
Determining five forward key points on the first rectangular coordinate system and forward velocity vectors each corresponding to the five forward key points, respectively, based on preset forward constraint conditions, wherein the coordinate of the five forward key points are respectively                         
                            
                                
                                    Q
                                
                                
                                    1
                                
                            
                            
                                
                                    0
                                    ,
                                     
                                    
                                        
                                            z
                                        
                                        
                                            0
                                        
                                    
                                
                            
                            ,
                             
                             
                            
                                
                                    Q
                                
                                
                                    2
                                
                            
                            
                                
                                    
                                        
                                            t
                                        
                                        
                                            2
                                        
                                    
                                    ,
                                     
                                    
                                        
                                            z
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            ,
                             
                             
                            
                                
                                    Q
                                
                                
                                    3
                                
                            
                            
                                
                                    
                                        
                                            t
                                        
                                        
                                            3
                                        
                                    
                                    ,
                                     
                                    
                                        
                                            z
                                        
                                        
                                            4
                                        
                                    
                                
                            
                            ,
                             
                             
                            
                                
                                    Q
                                
                                
                                    4
                                
                            
                            
                                
                                    
                                        
                                            t
                                        
                                        
                                            4
                                        
                                    
                                    ,
                                     
                                    
                                        
                                            z
                                        
                                        
                                            4
                                        
                                    
                                
                            
                            ,
                             
                             
                            
                                
                                    Q
                                
                                
                                    5
                                
                            
                            
                                
                                    T
                                    ,
                                     
                                    
                                        
                                            z
                                        
                                        
                                            T
                                        
                                    
                                
                            
                            ,
                             
                        
                    the forward velocity vectors corresponding to the five forward key points                         
                            
                                
                                    Q
                                
                                
                                    1
                                
                            
                            ,
                             
                            
                                
                                    Q
                                
                                
                                    2
                                
                            
                            ,
                             
                            
                                
                                    Q
                                
                                
                                    3
                                
                            
                            ,
                             
                            
                                
                                    Q
                                
                                
                                    4
                                
                            
                            ,
                             
                             
                            a
                            n
                            d
                             
                            
                                
                                    Q
                                
                                
                                    5
                                
                            
                             
                        
                    are                         
                            
                                
                                    v
                                
                                
                                    z
                                    0
                                
                            
                        
                    ,                         
                            
                                
                                    v
                                
                                
                                    z
                                    1
                                
                            
                        
                    ,                         
                            
                                
                                    v
                                
                                
                                    z
                                    2
                                
                            
                        
                    ,                         
                            
                                
                                    v
                                
                                
                                    z
                                    5
                                
                            
                        
                    ,                         
                            
                                
                                    v
                                
                                
                                    z
                                    T
                                
                            
                        
                    , respectively, and the vertical constraint conditions are                         
                            
                                
                                    z
                                
                                
                                    0
                                
                            
                            =
                            0
                            ,
                             
                            
                                
                                    z
                                
                                
                                    3
                                
                            
                            =
                            
                                
                                    z
                                
                                
                                    4
                                
                            
                            >
                            
                                
                                    z
                                
                                
                                    2
                                
                            
                            >
                            
                                
                                    z
                                
                                
                                    T
                                
                            
                            =
                            h
                        
                    , h is the step height,                         
                            
                                
                                    v
                                
                                
                                    z
                                    0
                                
                            
                            =
                             
                            
                                
                                    v
                                
                                
                                    z
                                    3
                                
                            
                            =
                             
                            
                                
                                    v
                                
                                
                                    z
                                    4
                                
                            
                            =
                             
                            
                                
                                    v
                                
                                
                                    z
                                    T
                                
                            
                            =
                             
                             
                            0
                        
                      , and                         
                             
                            
                                
                                    v
                                
                                
                                    z
                                    2
                                
                            
                        
                     is larger than 0, and T                        
                            
                                
                                    >
                                    t
                                
                                
                                    5
                                
                            
                             
                            
                                
                                    >
                                    t
                                
                                
                                    4
                                
                            
                            
                                
                                    >
                                    t
                                
                                
                                    3
                                
                            
                            
                                
                                    >
                                    t
                                
                                
                                    2
                                
                            
                            
                                
                                    >
                                    t
                                
                                
                                    1
                                
                            
                            >
                            0
                        
                    .
Jeon, however, does teach wherein the step of determining the at least two time-displacement coordinates and the velocity vector corresponding to each time-displacement coordinate and the velocity vector corresponding to each time-displacement coordinate comprises:
Determining five forward key points on the first rectangular coordinate system and forward velocity vectors each corresponding to the five forward key points, respectively, based on preset forward constraint conditions, wherein the coordinate of the five forward key points are respectively                         
                            
                                
                                    P
                                
                                
                                    1
                                
                            
                            
                                
                                    0
                                    ,
                                     
                                    
                                        
                                            x
                                        
                                        
                                            0
                                        
                                    
                                
                            
                            ,
                             
                             
                            
                                
                                    P
                                
                                
                                    2
                                
                            
                            
                                
                                    
                                        
                                            t
                                        
                                        
                                            1
                                        
                                    
                                    ,
                                     
                                    
                                        
                                            x
                                        
                                        
                                            1
                                        
                                    
                                
                            
                            ,
                             
                             
                            
                                
                                    P
                                
                                
                                    3
                                
                            
                            
                                
                                    
                                        
                                            t
                                        
                                        
                                            2
                                        
                                    
                                    ,
                                     
                                    
                                        
                                            x
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            ,
                             
                             
                            
                                
                                    P
                                
                                
                                    4
                                
                            
                            
                                
                                    
                                        
                                            t
                                        
                                        
                                            5
                                        
                                    
                                    ,
                                     
                                    
                                        
                                            x
                                        
                                        
                                            5
                                        
                                    
                                
                            
                            ,
                             
                             
                            
                                
                                    P
                                
                                
                                    5
                                
                            
                            
                                
                                    T
                                    ,
                                     
                                    
                                        
                                            x
                                        
                                        
                                            T
                                        
                                    
                                
                            
                            ,
                             
                        
                    the forward velocity vectors corresponding to the five forward key points                         
                            
                                
                                    P
                                
                                
                                    1
                                
                            
                            ,
                             
                            
                                
                                    P
                                
                                
                                    2
                                
                            
                            ,
                             
                            
                                
                                    P
                                
                                
                                    3
                                
                            
                            ,
                             
                            
                                
                                    P
                                
                                
                                    4
                                
                            
                            ,
                             
                             
                            a
                            n
                            d
                             
                            
                                
                                    P
                                
                                
                                    5
                                
                            
                             
                        
                    are                         
                            
                                
                                    v
                                
                                
                                    x
                                    0
                                
                            
                        
                    ,                         
                            
                                
                                    v
                                
                                
                                    x
                                    1
                                
                            
                        
                    ,                         
                            
                                
                                    v
                                
                                
                                    x
                                    2
                                
                            
                        
                    ,                         
                            
                                
                                    v
                                
                                
                                    x
                                    5
                                
                            
                        
                    ,                         
                            
                                
                                    v
                                
                                
                                    x
                                    T
                                
                            
                        
                     (Page 2841, Section C, angle, angular velocity, and angular acceleration searched for and used in the desired trajectory), respectively, and the forward constraint conditions are                         
                            
                                
                                    x
                                
                                
                                    0
                                
                            
                            =
                            
                                
                                    x
                                
                                
                                    1
                                
                            
                            =
                            
                                
                                    x
                                
                                
                                    2
                                
                            
                            =
                            0
                        
                    , and                         
                            
                                
                                    x
                                
                                
                                    5
                                
                            
                            =
                            
                                
                                    x
                                
                                
                                    T
                                
                            
                            =
                            
                                
                                    x
                                
                                
                                    m
                                
                            
                        
                    , where                         
                            
                                
                                    x
                                
                                
                                    m
                                
                            
                        
                     is the maximum forward displacement determined based on the step width (Page 2838, Column 2,                         
                            
                                
                                    v
                                
                                
                                    x
                                    0
                                
                            
                            =
                             
                            
                                
                                    v
                                
                                
                                    x
                                    1
                                
                            
                            =
                             
                            
                                
                                    v
                                
                                
                                    x
                                    5
                                
                            
                            =
                             
                            
                                
                                    v
                                
                                
                                    x
                                    T
                                
                            
                            =
                             
                             
                            0
                        
                      , and                         
                             
                            
                                
                                    v
                                
                                
                                    x
                                    2
                                
                            
                        
                     is larger than 0 (Page 2840, Fig. 5, torque and power for each joint over the stride).
Determining five forward key points on the first rectangular coordinate system and forward velocity vectors each corresponding to the five forward key points, respectively, based on preset forward constraint conditions, wherein the coordinate of the five forward key points are respectively                         
                            
                                
                                    Q
                                
                                
                                    1
                                
                            
                            
                                
                                    0
                                    ,
                                     
                                    
                                        
                                            z
                                        
                                        
                                            0
                                        
                                    
                                
                            
                            ,
                             
                             
                            
                                
                                    Q
                                
                                
                                    2
                                
                            
                            
                                
                                    
                                        
                                            t
                                        
                                        
                                            2
                                        
                                    
                                    ,
                                     
                                    
                                        
                                            z
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            ,
                             
                             
                            
                                
                                    Q
                                
                                
                                    3
                                
                            
                            
                                
                                    
                                        
                                            t
                                        
                                        
                                            3
                                        
                                    
                                    ,
                                     
                                    
                                        
                                            z
                                        
                                        
                                            4
                                        
                                    
                                
                            
                            ,
                             
                             
                            
                                
                                    Q
                                
                                
                                    4
                                
                            
                            
                                
                                    
                                        
                                            t
                                        
                                        
                                            4
                                        
                                    
                                    ,
                                     
                                    
                                        
                                            z
                                        
                                        
                                            4
                                        
                                    
                                
                            
                            ,
                             
                             
                            
                                
                                    Q
                                
                                
                                    5
                                
                            
                            
                                
                                    T
                                    ,
                                     
                                    
                                        
                                            z
                                        
                                        
                                            T
                                        
                                    
                                
                            
                            ,
                             
                        
                    the forward velocity vectors corresponding to the five forward key points                         
                            
                                
                                    Q
                                
                                
                                    1
                                
                            
                            ,
                             
                            
                                
                                    Q
                                
                                
                                    2
                                
                            
                            ,
                             
                            
                                
                                    Q
                                
                                
                                    3
                                
                            
                            ,
                             
                            
                                
                                    Q
                                
                                
                                    4
                                
                            
                            ,
                             
                             
                            a
                            n
                            d
                             
                            
                                
                                    Q
                                
                                
                                    5
                                
                            
                             
                        
                    are                         
                            
                                
                                    v
                                
                                
                                    z
                                    0
                                
                            
                        
                    ,                         
                            
                                
                                    v
                                
                                
                                    z
                                    1
                                
                            
                        
                    ,                         
                            
                                
                                    v
                                
                                
                                    z
                                    2
                                
                            
                        
                    ,                         
                            
                                
                                    v
                                
                                
                                    z
                                    5
                                
                            
                        
                    ,                         
                            
                                
                                    v
                                
                                
                                    z
                                    T
                                
                            
                        
                     (Page 2841, Section C, angle, angular velocity, and angular acceleration searched for and used in the desired trajectory), respectively, and the vertical constraint conditions are                         
                            
                                
                                    z
                                
                                
                                    0
                                
                            
                            =
                            0
                            ,
                             
                            
                                
                                    z
                                
                                
                                    3
                                
                            
                            =
                            
                                
                                    z
                                
                                
                                    4
                                
                            
                            >
                            
                                
                                    z
                                
                                
                                    2
                                
                            
                            >
                            
                                
                                    z
                                
                                
                                    T
                                
                            
                            =
                            h
                        
                    , (Page 2839, Column 1, equations 9, 10, 11) h is the step height,                         
                            
                                
                                    v
                                
                                
                                    z
                                    0
                                
                            
                            =
                             
                            
                                
                                    v
                                
                                
                                    z
                                    3
                                
                            
                            =
                             
                            
                                
                                    v
                                
                                
                                    z
                                    4
                                
                            
                            =
                             
                            
                                
                                    v
                                
                                
                                    z
                                    T
                                
                            
                            =
                             
                             
                            0
                        
                      (Page 2840, Fig. 5, torque and power for each joint over the stride) , and                         
                             
                            
                                
                                    v
                                
                                
                                    z
                                    2
                                
                            
                        
                     is larger than 0, and T                        
                            
                                
                                    >
                                    t
                                
                                
                                    5
                                
                            
                             
                            
                                
                                    >
                                    t
                                
                                
                                    4
                                
                            
                            
                                
                                    >
                                    t
                                
                                
                                    3
                                
                            
                            
                                
                                    >
                                    t
                                
                                
                                    2
                                
                            
                            
                                
                                    >
                                    t
                                
                                
                                    1
                                
                            
                            >
                            0
                        
                     (Page 2839, Column 1, Line 8-9, time constraints in position function does not include initial time or final time, but accounts for all intermediate times).
Takenaka, Whitman, and Jeon are analogous because they are in the same field of endeavor, bipedal robot gait generation. It would have been obvious to a person having ordinary skill in the art to have included the constraint determination of Shih in order to provide a range in which the key points could lie. The motivation to combine is to supply both end conditions and intermediate conditions to the stair climbing trajectory.
Claim 11 is similar in scope to claim 3 and is similarly rejected.

Claims 4, 5, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takenaka as applied to claim Whitman above, and further in view of Shih (Ching-Long Shih, "Ascending and descending stairs for a biped robot"), hereafter referred to as Shih.
Regarding claim 4, the combination of Takenaka and Whitman teaches the method of claim 1, but fails to teach wherein the step of generating the motion trajectory by fitting the at least two time-displacement coordinates and the corresponding velocity vectors comprises:
Generating the motion trajectory by fitting the at least two time-displacement coordinates and the corresponding velocity vectors through an interpolation algorithm. 

Generating the motion trajectory by fitting the at least two time-displacement coordinates and the corresponding velocity vectors through an interpolation algorithm (Page 264, Column 2, lines 8-10, “Command trajectory for biped is obtained using a cubic B-spline data interpolation technique).
Takenaka, Whitman, and Shih are analogous because they are in the same field of endeavor, bipedal robot control. It would have been obvious to a person having ordinary skill in the art to have included the interpolation of Shih in order to provide a method of generating a motion trajectory. The motivation to combine is to allow the bipedal robot to generate a motion trajectory in order to navigate the stairs. 
Claim 12 is similar in scope to claim 4 and is similarly rejected.

Regarding claim 5, the combination of Takenaka, Whitman and Shih, teaches the method of claim 4, and Shih further teaches wherein the step of fitting the at least two time-displacement coordinates and the corresponding velocity vectors through the interpolation algorithm to generate the motion trajectory comprises:
Using the at least two time-displacement coordinates and the corresponding velocity vectors as the constraint condition to calculate a coefficient of a cubic curve formula (Page 264, Column 2, lines 10-14, each point is converted to a knot point, cubic B-spline trajectories which blend together the series of knots serve as the commanded joint position trajectories); and
Generating the motion trajectory based on the coefficient (Page 264, Column 2, lines 12-14, cubic B-spline trajectories serve as the commanded joint position trajectories).
Takenaka, Whitman, and Shih are analogous because they are in the same field of endeavor, bipedal robot control. It would have been obvious to a person having ordinary skill in the art to have included the interpolation of Shih in 
	Claim 13 is similar in scope to claim 5, and is similarly rejected.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 9 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 14 of prior U.S. Patent No. 11161246 B2. This is a statutory double patenting rejection.
Regarding claim 9, the analysis shown below shows that claim 9 of the present application and claim 14 of patent US 11161246 are directed at the same invention.
Claim 9, 16/734400
Claim 14, US 11161246 B2
A robot having feet, comprising:
A robot, comprising:
A visual sensor;

A memory;
a memory; 

A processor; and
a processor; and
One or more computer programs stored in the memory and executable on the processor, wherein the one or more computer programs comprise:
one or more computer programs stored in the memory and executable on the processor, wherein the one or more computer programs comprise:

Instructions for obtaining, through the visual sensor, one or more geometric parameters of a target step, wherein the geometric parameters comprise a step width and a step height of the target step;
Instructions for determining at least two time-displacement coordinates and a velocity vector corresponding to each time-displacement coordinate based on the geometric parameters;
Instructions for determining at least two time-displacement coordinates and a velocity vector corresponding to each time-displacement coordinate based on the geometric parameters; 
Instructions for generating a motion trajectory by fitting the at least two time-displacement coordinates and the corresponding velocity vectors; and
Instructions for generating a motion trajectory by fitting the at least two time-displacement coordinates and the corresponding velocity vectors; and
Instructions for controlling the feet of the robot to move based on the motion trajectory.
Instructions for controlling the feet of the robot to move based on the motion trajectory.




The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 11161246 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed at similar subject matter.
Regarding claim 1, a line-by-line analysis of the claims in question is shown below.
Claim 1, 16/734400
Claim 14, US 11161246 B2
A computer implemented motion control method for a robot having feet, comprising executing on a processor steps of:
A robot, comprising:

a memory; 


a processor; and

one or more computer programs stored in the memory and executable on the processor, wherein the one or more computer programs comprise:
Obtaining one or more geometric parameters of a target step, wherein the geometric parameters comprise a step width and a step height of the target step;
Instructions for obtaining, through the visual sensor, one or more geometric parameters of a target step, wherein the geometric parameters comprise a step width and a step height of the target step;
Determining at least two time-displacement coordinates and a velocity vector corresponding to each time-displacement coordinate based on the geometric parameters;
Instructions for determining at least two time-displacement coordinates and a velocity vector corresponding to each time-displacement coordinate based on the geometric parameters; 
Generating a motion trajectory by fitting the at least two time-displacement coordinates and the corresponding velocity vectors; and
Instructions for generating a motion trajectory by fitting the at least two time-displacement coordinates and the corresponding velocity vectors; and
Controlling the feet of the robot to move based on the motion trajectory.
Instructions for controlling the feet of the robot to move based on the motion trajectory.


	As shown in the table above, claim 1 of the present application, while not being identical to claim 14 of US 11161246 B2, are not patentably distinct, as they simply differ in statutory category of invention.
	Claim 8 is similar in scope to claim 1 and is similarly rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	Gutmann (US 20070257910 A1) teaches a method of determining stair plane parameters.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE A WOOD whose telephone number is (571)272-6830. The examiner can normally be reached M-F, 8:00 AM to 4:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571)270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.A.W./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664